Citation Nr: 9927508	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-17 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 10 percent rating for 
bilateral varicose veins prior to January 12, 1998.

2.  Entitlement to an increase in the 10 percent rating for 
varicose veins of the right lower extremity from January 12, 
1998.

3.  Entitlement to an increase rating in the 10 percent 
rating for varicose veins of the left lower extremity from 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran an increase in the 10 
percent  evaluation for his service-connected  bilateral 
varicose veins.  A notice of disagreement was received in 
February 1997.  A statement of the case was issued in May 
1997.  A substantive appeal was received from the veteran in 
June 1997.  A hearing was held at the RO in September 1997. 

The Board notes that in a July 1998 action, the RO separated 
the veteran's service-connected bilateral varicose veins into 
two disabilities, namely varicose veins of the right lower 
extremity and varicose veins of the left lower extremity, and 
assigned each disability a 10 percent evaluation effective 
January 12, 1998.  As such, the issues in appellate status 
are as listed on the title page.  

In this regard, it is noted that the cardiovascular system 
rating criteria (which includes the diagnostic code for 
varicose veins) of the VA Schedule for Rating Disabilities 
were revised effective January 12, 1998.  Under the revised 
criteria for varicose veins, each extremity involved is to be 
evaluated, while under the "old" criteria, bilateral 
varicose veins was rated as one disability.  




REMAND

The veteran's service-connected varicose veins of the right 
lower extremity and varicose veins of the left lower 
extremity are each currently rated as 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).  As 
noted above, the cardiovascular system rating criteria of the 
VA Schedule for Rating Disabilities were revised effective 
January 12, 1998. 

The United States Court of Appeals for Veterans Claims (the 
Court) has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  Further, in the case 
of Rhodan v. West, 12 Vet.App. 55 (1998), the Court 
essentially held that in view of the effective date rule 
contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply the effective date of revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to the effective date of 
revised regulations, the Board could not apply the revised 
rating schedule to a claim.

As noted above, in a July 1998 action, the RO separated the 
veteran's service-connected bilateral varicose veins into two 
disabilities, varicose veins of the right lower extremity and 
varicose veins of the left lower extremity, and assigned each 
disability a 10 percent evaluation effective January 12, 
1998.  Obviously, this action took into consideration the 
revised criteria for evaluating varicose veins.  However, 
there is no indication that the "old" criteria was 
considered in rating these disabilities subsequent to January 
12, 1998, as required pursuant to Karnas.  In this regard, 
the Board notes that in a July 1998 letter to the veteran the 
RO referred to a supplemental statement of the case which 
apparently explained the July 1998 action.  However, a copy 
of this supplemental statement of the case is not of record.  

In addition the Board notes that the veteran has reported 
receiving treatment at the VA Medical Center, Oakland and 
University Drive.  While the RO sought some of these records 
all of them have not been obtained.  These records are 
constructively of record and should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further, at his September 1997 hearing the veteran indicated 
that he was in receipt of Supplemental Security Income (SSI) 
due to his varicose veins and right knee.  The Board finds 
that the veteran's records regarding the award of SSI should 
be obtained from the Social Security Administration (SSA).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, including 
any from the VA Medical Center, Oakland 
and University Drive.

2.  The RO should obtain from SSA the 
records including medical records which 
supported the grant of SSI.

3.  The RO should readjudicate the issues 
currently on appeal with application of 
the revised rating criteria which became 
effective January 12, 1998, with 
consideration given to the effective date 
of this change in the regulation.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and a citation and discussion of the 
applicable laws and regulations.  He and 
his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folders shall be returned to this Board for 
further appellate review.  No action is required by him 
unless he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this issue on 
appeal.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


